DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 11 July 2022.  In view of this communication and the amendment concurrently filed, claims 1-6, 8-14, and 16-17 are now pending in the application, with claims 9-14 and 16-17 being withdrawn from further consideration.
Response to Arguments
The Applicant’s arguments, filed 11 July 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 6, line 20 to page 7, line 27 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 102(a)(1) and/or 102(a)(2), Steg does not disclose the parallel magnetic return path component being “positioned adjacent to the first actuator magnet array” as recited in the amended independent claims.  No explanation or evidence is presented in support of this allegation, the argument simply denies the existence of element 213b in Steg, despite it being clearly shown in figure 4 of the reference.  Further, the shaft portion, 213b, is formed as a monolithic structure with the “rotating magnetic return path 213a” described in ¶ 0100 and is thus made from the same “magnetic return field iron” and “magnetically permeable steel” as that component.  This is identical to the structure of the parallel magnetic return path component, element 119b, disclosed in the present application (see figure 1B, below).  Thus, the structure of the parallel magnetic return path component disclosed by Steg is identical to that disclosed in the present application, including the magnetically permeable material.  Therefore, this argument is unpersuasive and the previous grounds of rejection in view of Steg are maintained.

    PNG
    media_image1.png
    477
    753
    media_image1.png
    Greyscale

Further, the recited use of the parallel magnetic return path component (i.e. “to substantially minimize a magnetic reluctance…”), is not described in any way in the present application.  No corresponding structure is described, and thus no additional structure, beyond what is already claimed, is required by this limitation.  Since, as stated above, the structure of the parallel magnetic return path component in Steg is substantially identical to that of the present invention, the function/use of the component is inherent in said structure (see MPEP 2112.01).  
The Applicant’s second argument (page 8, lines 1-19 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 103, Steg does not disclose the parallel magnetic return path component positioned adjacent to the first actuator magnet array for the same reasons given in the previous argument.  This argument is also unpersuasive for the same reasons given above, and the previous grounds of rejection in view of Isozaki and Steg are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steg et al. (US 2017/0317558 A1), hereinafter referred to as “Steg”.
Regarding claim 1, Steg discloses an axial flux motor [108] (fig. 4-7; ¶ 0062-0066), comprising: 
a stator [202] (fig. 4-5; ¶ 0065, 0069) comprising: 
a first motor coil [602] (fig. 5-7; ¶ 0069-0074), and 
a second motor coil [702] (fig. 5-7; ¶ 0089-0091); and 
a rotor [204] (fig. 4-5; ¶ 0064-0066) comprising: 

    PNG
    media_image2.png
    483
    741
    media_image2.png
    Greyscale

a first actuator magnet array [210a] configured in an alternating axial polarity arrangement (fig. 4-5; ¶ 0066), and positioned to provide a first actuator magnet array [210a] magnetic field that intersects with a first motor coil [602] magnetic field and a second motor coil [702] magnetic field (fig. 6-7; ¶ 0078; the alternating poles of the rotor magnets face the stator coils, since the magnets are polarized in the axial direction their magnetic fields would extend through the stator coils; since the coils are air cored, the magnetic fields from the rotor would continue extending across all sets of coils); 
a second actuator magnet array [210b] configured in the alternating axial polarity arrangement (fig. 4-5; ¶ 0066), and positioned to provide a second actuator magnet array [210b] magnetic field that intersects with the first motor coil [602] magnetic field and the second motor coil [702] magnetic field (fig. 6-7; ¶ 0078; the alternating poles of the rotor magnets face the stator coils, since the magnets are polarized in the axial direction their magnetic fields would extend through the stator coils; since the coils are air cored, the magnetic fields from the rotor would continue extending across all sets of coils); and 
a first rotating magnetic return path member [213a] configured to confine the first actuator magnet array [210a] magnetic field from the first actuator magnet array [210a] (fig. 4-5; ¶ 0099-0102), the first rotating magnetic return path member [213a] comprising a parallel magnetic return path component [213b] that extends along substantially all of an axial length of the first actuator magnet array [210a], oriented to couple the actuator magnetic flux in a direction parallel to the axial direction of the axial flux motor [108] (fig. 4; ¶ 0100-0102; the return path member has an axially extending shaft which would direct flux in the axial direction of the motor; since this structure is identical to that which is disclosed in the application, element 119b in figure 1B, as performing the claimed function, the shaft of Steg is inherently capable of performing said function), the parallel magnetic return path component [213b] being positioned adjacent to the first actuator magnet array [210a] (fig. 4; ¶ 0100; the shaft portion, 213b, is formed as a monolithic structure with the “rotating magnetic return path 213a” and is thus made from the same “magnetically permeable steel” as that component) to substantially minimize a magnetic reluctance of the first actuator magnet array [210a] magnetic field through the parallel magnetic return path component [213b] (the function/use of the return path component, since it’s structure is identical to the claimed structure, is presumed to be inherent; see MPEP 2112.01).
Regarding claim 3, Steg discloses the axial flux motor [108] of claim 1, as stated above, wherein the first rotating magnetic return path member [213a] is a first rotor platform member [213a] coupled to the first actuator magnet array [210a] (fig. 4-5; ¶ 0099-0102; as disclosed in the fig. 4B of application, the “first rotating magnetic return path member” and the “first actuator magnet array” refer to the same element; thus the same element reads on both limitations in the claims).
Regarding claim 6, Steg discloses the axial flux motor [108] of claim 1, as stated above, wherein the first rotating magnetic return path member [213a] comprises a perpendicular magnetic return path component that is oriented to couple the first actuator magnet array [210a] magnetic field in a direction perpendicular to an axial direction of the axial flux motor [108] (fig. 3-6; ¶ 0099-0101; the return path member is a disc which has a flat circular shape extending in the circumferential and radial directions, thus a component of the return path is provided in both of those directions, which are each perpendicular to the axial direction).
Regarding claim 8, Steg discloses the axial flux motor [108] of claim 1, as stated above, wherein the first actuator magnet array [210a] comprises a plurality of actuator magnets [N/S] coupled to a first rotor platform member [213a] (fig. 4-6; ¶ 0100-0102; as disclosed in the fig. 4B of application, the “first rotating magnetic return path member” and the “first actuator magnet array” refer to the same element; thus the same element reads on both limitations in the claims).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (US 2003/0052553 A1), hereinafter referred to as “Isozaki”, in view of Steg.
Regarding claim 1, Isozaki discloses an axial flux motor [M11/M12] (fig. 1-2; ¶ 0060-0062, 0193), comprising: 
a stator [S11/S12] comprising: 
a first motor coil [2A1-2A6] (fig. 1-2; ¶ 0063), and 
a second motor coil [2B1-2B6] (fig. 1-2; ¶ 0064); and 
a rotor [R11/R12] comprising: 
a first actuator magnet array [411] configured in an alternating axial polarity arrangement (fig. 1, 3A; ¶ 0063), and positioned to provide a first actuator magnet array [411] magnetic field that intersects with a first motor coil [2A1-2A6] magnetic field and a second motor coil [2B1-2B6] magnetic field (fig. 1-3; ¶ 0065-0066; the alternating poles of the rotor magnets face the respective stator coils, since the magnets are polarized in the axial direction their magnetic fields would extend through the stator coils; since the coils are air cored, the magnetic fields from the rotor would continue extending across both sets of coils); 

    PNG
    media_image3.png
    673
    482
    media_image3.png
    Greyscale

a second actuator magnet array [412] configured in the alternating axial polarity arrangement (fig. 1, 3B; ¶ 0064), and positioned to provide a second actuator magnet array [412] magnetic field that intersects with the first motor coil [2A1-2A6] magnetic field and the second motor coil [2B1-2B6] magnetic field (fig. 1-3; ¶ 0065-0066; the alternating poles of the rotor magnets face the respective stator coils, since the magnets are polarized in the axial direction their magnetic fields would extend through the stator coils; since the coils are air cored, the magnetic fields from the rotor would continue extending across both sets of coils); and 
a first rotating magnetic return path member [3A] configured to confine the first actuator magnet array [411] magnetic field from the first actuator magnet array [411] (fig. 1; ¶ 0063; the structure disclosed in the application as performing the function of confining the magnetic field is simply the disk-shaped member being formed from a magnetic material; the disk member of Isozaki is disclosed as “a second magnetic disc”).
Isozaki does not disclose that the first rotating magnetic return path member [3A] comprises a parallel magnetic return path component that extends along substantially all of an axial length of the first actuator magnet array, oriented to couple the actuator magnetic flux in a direction parallel to the axial direction of the axial flux motor [M11/M12] (i.e. Isozaki does not disclose an axially extending flange on the return path member).
Steg discloses an axial flux motor [108], as stated above, wherein the first rotating magnetic return path member [213a] comprises a parallel magnetic return path component [213b] that extends along substantially all of an axial length of the first actuator magnet array [210a], oriented to couple the actuator magnetic flux in a direction parallel to the axial direction of the axial flux motor [108] (fig. 4; ¶ 0100-0102; the return path member has an axially extending shaft which would direct flux in the axial direction of the motor; since this structure is identical to that which is disclosed in the application, element 119b in figure 1B, as performing the claimed function, the shaft of Steg is inherently capable of performing said function, the parallel magnetic return path component [213b] being positioned adjacent to the first actuator magnet array [210a] (fig. 4; ¶ 0100; the shaft portion, 213b, is formed as a monolithic structure with the “rotating magnetic return path 213a” and is thus made from the same “magnetically permeable steel” as that component) to substantially minimize a magnetic reluctance of the first actuator magnet array [210a] magnetic field through the parallel magnetic return path component [213b] (the function/use of the return path component, since it’s structure is identical to the claimed structure, is presumed to be inherent; see MPEP 2112.01).

    PNG
    media_image2.png
    483
    741
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic return path members of Isozaki having axially extending flanges as taught by Steg.  This would provide a larger and stronger connection point between the return path members [3A/3B] and the coupling member [9] of Isozaki, thereby reducing vibrations in the discs and improving the reliability and longevity of the axial flux motor.
Regarding claim 2, Isozaki, in view of Steg, discloses the axial flux motor [M11/M12] of claim 1, as stated above, further comprising a second rotating magnetic return path member [3B] configured to confine the second actuator magnet [412] array magnetic field from the first actuator magnet array [411] (fig. 1; ¶ 0064; the structure disclosed in the application as performing the function of confining the magnetic field is simply the disk shaped member being formed from a magnetic material; the disk member of Isozaki is disclosed as “a fourth magnetic disc”).
Regarding claim 3, Isozaki, in view of Steg, discloses the axial flux motor [M11/M12] of claim 1, as stated above, wherein the first rotating magnetic return path member [3A] is a first rotor platform member [3A] coupled to the first actuator magnet array [411] (fig. 1; ¶ 0063; as disclosed in the fig. 4B of application, the “first rotating magnetic return path member” and the “first actuator magnet array” refer to the same element; thus the same element reads on both limitations in the claims).
Regarding claim 4, Isozaki, in view of Steg, discloses the axial flux motor [M11/M12] of claim 3, as stated above, wherein the second rotating magnetic return path member [3B] is a second rotor platform member [3B] coupled to the second actuator magnet array [412] (fig. 1; ¶ 0064; as disclosed in the fig. 4B of application, the “second rotating magnetic return path member” and the “second actuator magnet array” refer to the same element; thus the same element reads on both limitations in the claims).
Regarding claim 5, Isozaki, in view of Steg, discloses the axial flux motor [M11/M12] of claim 4, as stated above, further comprising a coupling member [9] coupling the first rotor platform member [3A] to the second rotor platform member [3B] (fig. 1; ¶ 0065).
Regarding claim 6, Isozaki, in view of Steg, discloses the axial flux motor [M11/M12] of claim 1, as stated above, wherein the first rotating magnetic return path member [3A] comprises a perpendicular magnetic return path component that is oriented to couple the first actuator magnet array [411] magnetic field in a direction perpendicular to an axial direction of the axial flux motor [M11/M12] (fig. 1; ¶ 0063-0064; the return path member is described as a “disc”, which has a flat circular shape extending in the circumferential and radial directions, thus a component of the return path is provided in both of those directions, which are each perpendicular to the axial direction).
Regarding claim 8, Isozaki, in view of Steg, discloses the axial flux motor [M11/M12] of claim 1, as stated above, wherein the first actuator magnet array [411] comprises a plurality of actuator magnets [4] coupled to a first rotor platform member [3A] (fig. 1; ¶ 0063; as disclosed in the fig. 4B of application, the “first rotating magnetic return path member” and the “first actuator magnet array” refer to the same element; thus the same element reads on both limitations in the claims).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Watanabe et al. (US 2016/0308411 A1) discloses an axial flux motor comprising first and second magnet arrays each having magnetic return path members, disposed on opposite sides of an air-cored stator coil (fig. 1-6).
Mueller et al. (US 2009/0174277 A1) discloses an axial flux motor having first and second magnet arrays each having return path members, disposed on opposite sides of an air-cored stator, and fixed to either side of a coupling member for attachment to the rotor shaft (fig. 2).
Butterfield (US 2008/0042515 A1) discloses an axial flux motor having first and second magnet arrays each having return path members, disposed on opposite sides of an air-cored stator (fig. 8-11).
Alvarez et al. (US 2006/0238056 A1) discloses an axial flux motor having a magnet array fixed to a coupling member for attachment to the rotor shaft (fig. 1-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834